
EXHIBIT 10.1

 
SEVENTH AMENDMENT TO CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 30, 2008, to the Credit Agreement referenced below, is by and among
HURON CONSULTING GROUP INC., as Company, the Guarantors identified on the
signature pages hereto, the Lenders and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, a $240 million revolving credit facility and a $220 million term loan
have been made available to the Company pursuant to that certain Credit
Agreement dated as of June 7, 2006 (as amended and modified, including by the
First Amendment dated as of December 29, 2006, the Second Amendment dated as of
February 23, 2007, the Third Amendment dated as of May 25, 2007, the Fourth
Amendment dated as of July 27, 2007, the Fifth Amendment dated as of April 1,
2008, and the Sixth Amendment dated as of July 8, 2008, the “Credit Agreement”)
among the Company, the Guarantors identified therein, the Lenders identified
therein and the Administrative Agent;


WHEREAS, the Company has requested that the definition of “Consolidated Fixed
Charges” in Section 1.1 of the Credit Agreement be amended; and


WHEREAS, the Lenders, by act of the Required Lenders, have agreed to the
requested modification on the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


2.           Amendment to Credit Agreement.  In Section 1.1 (Definitions) of the
Credit Agreement, the defined term “Consolidated Fixed Charges” is amended by
deleting the text “(and including, for purposes hereof, all payments under
earnout obligations whether or not constituting Debt hereunder)” contained
therein.


3.           Conditions Precedent.  This Amendment shall not become effective
until receipt by the Administrative Agent of each item listed below, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders:


(a)           Executed Amendment. Counterparts to this Amendment from the
Required Lenders, the Administrative Agent, the Company and the other Loan
Parties.


(b)           Fees and Expenses.  Payment of all reasonable costs and expenses
of the Administrative Agent, BAS and the Lenders in connection with this
Amendment that are due and payable on the date hereof (including, without
limitation, the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent and BAS).


4.           Representations and Warranties.  The Loan Parties hereby affirm the
following:

 
 

--------------------------------------------------------------------------------

 

(a)           all action necessary to authorize the execution, delivery and
performance of this Amendment has been taken;


(b)           after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period); and


(c)           before and after giving effect to this Amendment, no Default or
Event of Default shall exist.


5.           Guarantors’ Acknowledgment.  Each Guarantor hereby (a) acknowledges
and consents to all of the terms and conditions of this Amendment and
(b) reaffirms that, jointly and severally together with the other Guarantors, it
guarantees the prompt payment and performance of their obligations as provided
in the Guaranty Agreement.


6.           Full Force and Effect.  Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Loan Documents (including
schedules and exhibits thereto) shall remain in full force and effect.


7.           Fees and Expenses.  The Company agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.


8.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.


9.           Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
- 2 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


BORROWER:
HURON CONSULTING GROUP INC.,

a Delaware corporation


By:  /s/ Gary L. Burge                
                                                    
Name: Gary L. Burge
Title: Chief Financial Officer


GUARANTORS:
HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company

                                                By:  /s/ Gary L.
Burge                                                                     
                                                Name: Gary L. Burge
                                                Title: Chief Financial Officer

HURON CONSULTING SERVICES LLC,
a Delaware limited liability company
 
                                                By:  /s/ Gary L.
Burge                                                                     
                                                Name: Gary L. Burge
                                                Title: Chief Financial Officer

                                               WELLSPRING MANAGEMENT SERVICES
LLC,
formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company


                                                By:  /s/ Gary L.
Burge                                                                     
                                                Name: Gary L. Burge
                                                Title: Chief Financial Officer

                                                HURON DEMAND LLC,
a Delaware limited liability company


By:  /s/ Gary L.
Burge                                                                     
Name: Gary L. Burge
Title: Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE
 

AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent


By:  /s/ Michael Brashler        
                                                      
Name: Michael Brashler
Title: Vice President

 
 

--------------------------------------------------------------------------------

 


LENDERS:
BANK OF AMERICA, N.A., as L/C Issuer, Swingline Lender and Lender



By: /s/ David Bacon                                                           
Name: David Bacon
Title: VP


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION


By: /s/ Douglas P. Boersma     
                                                      
Name: Douglas P. Boersma
Title: SVP


FIFTH THIRD BANK


By: /s/ Susan M. Kaminski      
                                                      
Name: Susan M. Kaminski
Title: Senior Vice President


HSBC BANK USA, NATIONAL ASSOCIATION


By:                                                      
Name:
Title:


NATIONAL CITY BANK


By: /s/ Stephanie Kline             
                                                 
Name: Stephanie Kline
Title: SVP


THE PRIVATE BANK AND TRUST COMPANY


By: /s/ James M. Feldman        
                                                      
Name: James M. Feldman
Title: Managing Director


RBS CITIZENS, N.A.


By: /s/ M. James Barry, III        
                                                     
Name: M. James Barry, III
Title: Vice President


SUNTRUST BANK


By: /s/ J. Matthew Rowand     
                                                     
Name: J. Matthew Rowand
Title: Vice President

 
 

--------------------------------------------------------------------------------

 


TD BANK, N.A.


By:                                                      
Name:
Title:


THE NORTHERN TRUST COMPANY


By: /s/ Morgan A. Lyons     
                                                     
Name: Morgan A. Lyons
                                                Title: Vice President

 
 

--------------------------------------------------------------------------------

 
